Exhibit 10.1

 

GENERAL RELEASE OF CLAIMS

 

This General Release (this “Release”) is entered into on this 5th day of
February, 2018, by and between PDC Energy, Inc. (the “Company”) and David W.
Honeyfield, a former employee of the Company (the “Employee” or “Honeyfield”)
(collectively, the “Parties”).

 

WHEREAS, the Employee is a participant in the PDC Energy Executive Severance
Compensation Plan (the “Plan”), governing the terms and conditions applicable to
the Employee’s termination of employment under certain circumstances;

 

WHEREAS, pursuant to the terms of the Plan, the Company has agreed to provide
the Employee certain benefits and payments under the terms and conditions
specified therein, provided that the Employee has executed and not revoked a
general release of claims in favor of the Company;

 

WHEREAS, the Employee’s employment with the Company was terminated effective
January 3, 2018, as documented in the letter from Bart Brookman to Honeyfield
and the letter from Honeyfield to Bart Brookman, each dated January 3, 2018; and

 

WHEREAS, the Parties wish to terminate their relationship amicably and to
resolve, fully and finally, all actual and potential claims and disputes
relating to the Employee’s employment with and termination from the Company and
all other relationships between the Employee and the Company, up to and
including the date of execution of this Release.

 

NOW, THEREFORE, in consideration of these Recitals and the promises and mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are expressly acknowledged, the Parties,
intending to be legally bound, agree as follows:

 

1.                                      Termination of Employment. The
Employee’s employment with the Company terminated without cause on January 3,
2018 (the “Termination Date”).

 

2.                                      Severance Benefits. In consideration of
the Employee’s release of claims and the other covenants and agreements
contained herein and therein, and provided that the Employee has signed this
Release and delivered it to the Company and has not exercised any revocation
rights as provided in Section 6 below, the Company shall provide the following
severance benefits (the “Benefits”) to Employee:

 

(i)                                     the cash severance described in
Section 5.2(a) of the Plan, to be paid pro rata over 10 months, beginning on
March 1, 2018;

 

(ii)                                  reimbursement of unpaid expenses in
accordance with Section 5.3(a) of the Plan;

 

(iii)                               payment of $6,363 on the first day of each
month for 10 months, beginning on March 1, 2018, it being understood and agreed
that such payments shall be in lieu of the continuation coverage set forth in
Section 5.3(b) of the Plan,

 

--------------------------------------------------------------------------------


 

and that Employee shall have, and shall make no claim against the Company for,
such coverage.  This payment does not constitute a waiver by the employee of his
rights to elect COBRA coverage;

 

(iv)                              Additional benefit of 2017 Annual Bonus at 110
percent of target, plus the equivalent value represented by the 2017 profit
sharing and effect of 401(k) match that would have been funded from bonus
payment, for a total calculated Additional Benefit of $397,039, to be paid pro
rata over 10 months, beginning on March 1, 2018;

 

(v)                                 acceleration in full of all unvested shares
of restricted stock and all unvested stock appreciation rights held by Employee
immediately prior to the Termination Date, with all stock appreciation rights to
expire at the end of the relevant post-termination exercise period set forth in
the applicable grant document(s).  All such shares of restricted stock shall
have Honeyfield’s share of income tax withholdings at a Federal rate of 22%. 
The Company agrees to affect the issuance of such net shares in a transfer via
DWAC process to Employee’s brokerage account within 5 days of the Effective Date
of this agreement (including 7 day waiting period after execution); and

 

provided, however, that the Company’s obligations will be excused if the
Employee breaches any of the provisions of the Plan, including, without
limitation, Article VIII thereof.

 

The Employee acknowledges and agrees that the Benefits constitute consideration
beyond that which, but for the mutual covenants set forth in this Release and
the covenants contained in the Plan, the Company otherwise would not be
obligated to provide, nor would the Employee otherwise be entitled to receive.

 

3.                                      Effective Date. Provided that it has not
been revoked pursuant to Section 6 hereof, this Release will become effective on
the eighth (8th) day after the date of its execution by the Employee (the
“Effective Date”).

 

4.                                      Effect of Revocation. The Employee
acknowledges and agrees that if the Employee revokes this Release pursuant to
Section 6 hereof, the Employee will have no right to receive the Benefits.

 

5.                                      General Release. In consideration of the
Company’s obligations, the Employee hereby releases, acquits and forever
discharges the Company and each of its subsidiaries and affiliates and each of
their respective officers, employees, directors, successors and assigns
(collectively, the “Released Parties”) from any and all claims, actions or
causes of action in any way related to his employment with the Company or the
termination thereof, whether arising from tort, statute or contract, including,
but not limited to, claims of defamation, claims arising under the Employee
Retirement Income Security Act of 1974, as amended, the Age Discrimination in
Employment Act of 1967, as amended by the Older Workers Benefit Protection Act
of 1990, Title VII of the Civil Rights Act of 1964, as

 

2

--------------------------------------------------------------------------------


 

amended, the Americans with Disabilities Act, the Family and Medical Leave Act,
the discrimination and wage payment laws of Colorado and any other federal,
state or local statutes or ordinances of the United States, it being the
Employee’s intention and the intention of the Company to make this release as
broad and as general as the law permits. The Employee understands that this
Release does not waive any rights or claims that may arise after his execution
of it and does not apply to claims arising under the terms of this Release.

 

6.                                      Review and Revocation Period. The
Employee acknowledges that the Company has advised the Employee that the
Employee may consult with an attorney of the Employee’s own choosing (and at the
Employee’s expense) prior to signing this Release and that the Employee has been
given at least forty-five (45) days during which to consider the provisions of
this Release, although the Employee may sign and return it sooner. The Employee
further acknowledges that the Employee has been advised by the Company that
after executing this Release, the Employee will have seven (7) days to revoke
this Release, and that this Release shall not become effective or enforceable
until such seven (7) day revocation period has expired. The Employee
acknowledges and agrees that if the Employee wishes to revoke this Release, the
Employee must do so in writing, and that such revocation must be signed by the
Employee and received by Daniel Amidon, SVP, General Counsel and Secretary, PDC
Energy, Inc., 1775 Sherman St., Suite 3000, Denver, CO  80203, no later than
5:00 p.m. Mountain Time on the seventh (7th) day after the Employee has executed
this Release. The Employee further acknowledges and agrees that, in the event
that the Employee revokes this Release, the Employee will have no right to
receive any benefits hereunder, including the Benefits. The Employee represents
that the Employee has read this Release and understands its terms and enters
into this Release freely, voluntarily and without coercion.

 

7.                                      Confidentiality, Non-Compete and
Non-Solicitation. The Employee reaffirms his/her commitments in Article VIII of
the Plan, provided however that Section 8.3 of the Plan is not applicable to 
under the terms of this General Release of Claim, given his limited land,
technical geological and operational knowledge, therefore such a provision is
deemed unnecessary to protect the Company’s interest.

 

8.                                      Cooperation in Litigation. At the
Company’s reasonable request, the Employee shall use his/her good faith efforts
to cooperate with the Company, its Affiliates (as defined in the Agreement), and
each of its and their respective attorneys or other legal representatives
(“Attorneys “) in connection with any claim, litigation or judicial or arbitral
proceeding which is material to the Company or its Affiliates and is now pending
or may hereinafter be brought against the Released Parties by any third party;
provided, that, the Employee’s cooperation is essential to the Company’s case.
The Employee’s duty of cooperation will include, but not be limited to:
(a) meeting with the Company’s and/or its Affiliates’ Attorneys by telephone or
in person at mutually convenient times and places in order to state truthfully
the Employee’s knowledge of matters at issue and recollection of events;
(b) appearing at the Company’s, its Affiliates’ and/or their Attorneys’ request
(and, to the extent possible, at a time convenient to the Employee that does not
conflict with the needs or requirements of the Employee’s then current employer)
as a witness at depositions or

 

3

--------------------------------------------------------------------------------


 

trials, without necessity of a subpoena, in order to state truthfully the
Employee’s knowledge of matters at issue; and (c) signing at the Company’s, its
Affiliates’ and/or their Attorneys’ request, declarations or affidavits that
truthfully state matters of which the Employee has knowledge. The Company shall
reimburse the Employee for the reasonable expenses incurred by him in the course
of his cooperation hereunder and shall pay to the Employee per diem compensation
in an amount equal to the daily prorated portion of $5,000 per day.  The Company
will fully indemnify and hold harmless the Employee for any actions associated
with any related litigation services, and will provide such protections and
indemnification as if the Employee were an officer of the Company, provided that
such rights shall not apply in the case of Employee’s gross negligence, willful
misconduct or fraud.  The obligations set forth in this Section 8 shall survive
any termination or revocation of this Release.

 

9.                                      Non-Admission of Liability. Nothing in
this Release will be construed as an admission of liability by the Employee or
the Released Parties; rather, the Employee and the Released Parties are
resolving all matters arising out of the employer-employee relationship between
the Employee and the Company and all other relationships between the Employee
and the Released Parties.

 

10.                               Nondisparagement. The Employee agrees not to
make negative comments or otherwise disparage the Company or its officers,
directors, employees, shareholders or agents, in any manner likely to be harmful
to them or their business, business reputation or personal reputation. The
Company agrees that the members of the Company’s Board of Directors (the
“Board”) and officers of the Company as of the date hereof will not, while
employed by the Company or serving as a director of the Company, as the case may
be, make negative comments about the Employee or otherwise disparage the
Employee in any manner that is likely to be harmful to the Employee’s business
or personal reputation. The foregoing shall not be violated by truthful
statements in response to legal process or required governmental testimony or
filings, and the foregoing limitation on the Company’s directors and officers
will not be violated by statements that they in good faith believe are necessary
or appropriate to make in connection with performing their duties for or on
behalf of the Company.

 

11.                               Binding Effect. This Release will be binding
upon the Parties and their respective heirs, administrators, representatives,
executors, successors and assigns, and will inure to the benefit of the Parties
and their respective heirs, administrators, representatives, executors,
successors and assigns.

 

12.                               Governing Law. This Release will be governed
by and construed and enforced in accordance with the laws of the State of
Colorado applicable to agreements negotiated, entered into and wholly to be
performed therein, without regard to its conflicts of law or choice of law
provisions which would result in the application of the law of any other
jurisdiction.

 

13.                               Severability. Each of the respective rights
and obligations of the Parties hereunder will be deemed independent and may be
enforced independently irrespective of any of the other

 

4

--------------------------------------------------------------------------------


 

rights and obligations set forth herein. If any provision of this Release should
be held illegal or invalid, such illegality or invalidity will not affect in any
way other provisions hereof, all of which will continue, nevertheless, in full
force and effect.

 

14.                               Counterparts. This Release may be signed in
counterparts. Each counterpart will be deemed to be an original, but together
all such counterparts will be deemed a single agreement.

 

15.                               Entire Agreement; Modification. This Release
constitutes the entire understanding between the Parties with respect to the
subject matter hereof and may not be modified without the express written
consent of both Parties. This Release supersedes all prior written and/or oral
and all contemporaneous oral agreements, understandings and negotiations
regarding its subject matter. This Release may not be modified or canceled in
any manner except by a writing signed by both Parties.

 

16.                               Acceptance. The Employee may confirm his
acceptance of the terms and conditions of this Release by signing and returning
two (2) original copies of this Release to Daniel Amidon, SVP, General Counsel
and Secretary, PDC Energy, Inc., 1775 Sherman St., Suite 3000, Denver, CO 
80203, no later than 5:00 p.m. Mountain Time forty-five (45) days after the
Employee’s Termination Date.

 

[Remainder of Page Intentionally Blank]

 

5

--------------------------------------------------------------------------------


 

THE EMPLOYEE ACKNOWLEDGES AND REPRESENTS THAT THE EMPLOYEE HAS FULLY AND
CAREFULLY READ THIS RELEASE PRIOR TO SIGNING IT AND UNDERSTANDS ITS TERMS. THE
EMPLOYEE FURTHER ACKNOWLEDGES AND AGREES THAT THE EMPLOYEE HAS BEEN, OR HAS HAD
THE OPPORTUNITY TO BE, ADVISED BY INDEPENDENT LEGAL COUNSEL OF THE EMPLOYEE’S
OWN CHOICE AS TO THE LEGAL EFFECT AND MEANING OF EACH OF THE TERMS AND
CONDITIONS OF THIS RELEASE, AND IS ENTERING INTO THIS RELEASE FREELY AND
VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS OTHER THAN AS
SET FORTH IN THIS RELEASE.

 

IN WITNESS WHEREOF, the Company and the Employee have duly executed this Release
as of the date first above written.

 

PDC ENERGY, INC.

EMPLOYEE

 

 

 

 

By:

/s/ Daniel W. Amidon

 

By:

/s/ David W. Honeyfield

Name: Daniel W. Amidon

Name: David W. Honeyfield

 

6

--------------------------------------------------------------------------------